Citation Nr: 0518127	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  98-00 372	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from August 1950 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The case was initially remanded by the Board in 
August 1998.  In September 1998, jurisdiction over the case 
was transferred to the RO in Louisville, Kentucky.  The Board 
again remanded the case in June 1999 and December 2003 for 
additional development.  

A videoconference hearing was held in March 1999, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims files.  


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
limitation of motion; extension is not limited to more than 
20 degrees and flexion is not limited to less than 60 
degrees; the disability is not manifested by locking, 
subluxation, instability, severe pain on motion or severe 
weakness.  

2.  The veteran's right knee disability is manifested by 
limitation of motion; extension is not limited to more than 5 
degrees, and flexion is not limited to more than 60 degrees; 
neither locking, subluxation, nor instability of the knee is 
present.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5260, 
5261 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The Board notes that the veteran's claims were received and 
initially adjudicated prior to the enactment of the VCAA.  In 
this case, the veteran was provided the notice required under 
the VCAA by correspondence dated in April 2001 and January 
2004.  Thereafter, the Appeals Management Center 
readjudicated the veteran's claims in January 2005.  There is 
no indication or reason to believe that its decision would 
have been different had the claims not been adjudicated 
before the provision of the notice required by the VCAA and 
the implementing regulations.  Therefore, the Board believes 
that VA properly processed the claims following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO or the 
Appeals Management Center was not prejudicial to the veteran.  

Moreover, with respect to the issues decided herein, all 
pertinent, available evidence has been obtained, and the 
veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Accordingly, the Board will address the merits of the claims.  

II.  Factual Background

Historically, service connection for chronic left knee 
synovitis was granted effective from November 1952.  The 
disability was evaluated as noncompensably disabling from 
November 1952 until March 1954 when the evaluation was 
increased to 10 percent.  In a January 1997 rating action, 
service connection for degenerative joint disease of the 
right knee was granted with a noncompensable evaluation, and 
the evaluation for the left knee disorder was increased to 20 
percent disabling.  In a March 1997 RO decision, it was 
determined that the right knee disability warranted a 10 
percent evaluation, effective July 22, 1996, the date that 
service connection was established.  

On VA examination in June 1997, it was noted that the veteran 
had a history of degenerative arthritis in both knees.  He 
reported that he began having problems in both knees in 1950 
after jumping off of a tank during service.  He said that he 
used a brace for the left knee as well as heat and rest.  
Objective examination reflected that the veteran had minimal 
swelling in the left knee compared to the right knee.  He had 
positive crepitus bilaterally.  The veteran had full range of 
motion in both joints with pain.  No noticeable deformities 
were observed.  No subluxation or instability was shown.  The 
diagnosis was osteoarthritis of the knees.  

On VA examination in February 1998, the veteran complained of 
a sharp, achy pain in both knees on walking upstairs or on 
prolonged standing or sitting.  He stated that the right knee 
began to bother him in 1996 as a result of compensating for 
the left knee.  On physical examination, it was noted that 
the veteran walked with a limp.  Left knee range of motion 
was flexion of 0 to 90 degrees with full internal and 
external rotation with pain.  The right knee showed full 
range of motion with pain.  He had positive crepitus of both 
knees.  No laxity was objectively felt.  Palpable tenderness 
around both patellae was shown.  The veteran demonstrated 
weakened movements with walking on tiptoes and heels.  The 
veteran reported that he became easily fatigued with walking 
with pain after about one half mile.  He said that he lacked 
coordination and walked with a limp.  He was unable to do a 
tandem walk.  The diagnosis was degenerative joint disease of 
the knees, status post left knee surgeries.  

An October 1999 VA medical record reflects that the veteran 
underwent an arthroscopy with debridement and lavage of the 
left knee.  The post-operative diagnosis was degenerative 
joint disease and loose body of the left knee.  

On an October 1999 VA examination, it was noted that the 
veteran walked with a severe limp on the left knee due to 
recent surgery.  The left knee was able to flex only 90 
degrees.  The right knee showed full range of motion with no 
instability and no effusion.  Some mild pain and crepitus 
with motion were shown on examination of the right knee.  The 
examiner indicated that the veteran was suffering from fairly 
advanced degenerative joint disease of the left knee but not 
severe enough to warrant a knee replacement.  The examiner 
stated that alternative treatments could be implemented 
periodically in order to provide relief for him.  The 
diagnoses included status post left knee arthroscopy for 
lavage and debridement of the arthritic joint.  

VA radiology records dated from February 1999 to March 2000 
were received.  A February 1999 record shows progression of 
degenerative disease of both knees with increased medial 
compartment narrowing and spurring.  An August 1999 record 
notes the presence of moderate to marked left knee 
degenerative changes and minimal right knee degenerative 
changes.  Degenerative changes of both knees with spur 
formation and narrowing of the joint space, left greater than 
right was reported in a January 2000 VA radiology record.  A 
March 2000 VA radiology report notes the presence of moderate 
to severe degenerative changes in the left knee.  

In a January 2000 addendum, the VA examiner stated that 
following the veteran's recovery from left knee surgery, he 
had some relief of pain but not much improvement with motion.  
He walked with an antalgic gait.  His leg was bowed from the 
medial compartment disease of his left knee joint.  The 
examiner indicated that the veteran had vast degenerative 
changes about the left knee and believed that he was destined 
for a joint replacement in the near future.  He only had 90 
degrees of flexion.  He had full extension of the knee with 
pain and crepitus.  He was medially and laterally stable.  

On a May 2000 VA examination, the veteran reported severe 
pain in the left knee.  He stated that two and one-half 
months after the left knee surgery, he had had a gradual and 
progressive increase in pain.  He stated that his left knee 
felt very weak.  He related that the left knee was stiff, 
became swollen, red and hot, and locked up and fatigued 
easily.  He said that his right knee pain was milder in 
comparison to the left.  He said that the right knee did not 
get stiff but it did give away.  He had no weakness, 
swelling, heat, redness or locking of the right knee.  No 
history of knee dislocations was reported.  On physical 
examination, it was noted that his left was generally tender 
to palpation with pull away.  He had guarding of the movement 
for left knee flexion.  No instability was noted.  The right 
knee was tender to palpation over the superior portion of the 
knee and the medial aspect of the knee.  He had good strength 
of the right knee without pain on resisted motion.  Left knee 
flexion was 95 degrees and extension was equal to 20 degrees.  
Extension of the right knee was full.  Flexion was equal to 
135 degrees.  No instability of either knee or effusion was 
shown.  The diagnoses included degenerative joint disease of 
the knees, severe on the left.  

A VA hospital discharge summary dated in September 2000 notes 
that the veteran underwent a left total knee arthroplasty.  
He had experienced worsening left knee pain for several 
months and had failed conservative treatment.  The post-
operative diagnosis was osteoarthritis of the left knee.  

In a September 2000 rating decision, the veteran's left knee 
disability was evaluated as 30 percent disabling from May  
21, 1996, through September 4, 2000, 100 percent disabling 
from September 5, 2000, through October 2001, and 30 percent 
disabling from November 1, 2001. 

On VA examination report in May 2002, the veteran 
demonstrated 0 to 135 degrees of flexion in the right knee.  
Stable eversion, stable Lachman's, and positive drawer's were 
shown.  The veteran had only mild medial joint line 
tenderness of the right knee.  He demonstrated moderate 
patellar crepitus with no effusion.  The left knee had 10 to 
95 degrees of flexion.  He was stable to varus and valgus, 
stable Lachman's and positive Drawer's.  The veteran 
demonstrated tenderness with joint to reach full extension, 
mainly posteriorly in the knee with no patellar crepitus, no 
effusion and no erythema.  The diagnostic assessment was 
bilateral knee pain secondary to degenerative joint disease.  

On VA examination in February 2004, the examiner noted that 
there had been no new changes or medical records submitted in 
regarding his claims.  It was noted that the veteran said 
that his knees still gave out, and became swollen.  He stated 
that the right was more painful than the left.  On physical 
examination, his right knee demonstrated motion from 5 to 130 
degrees with mild tenderness on deep flexion.  The knee was 
stable to varus and valgus and stable to Lachman's and 
posterior drawer with no effusion.  The left knee range of 
motion was from 10 to 95 degrees with no crepitus.  The 
diagnostic assessment was bilateral knee pain secondary to 
degenerative joint disease.  

On VA examination in December 2004, it was noted that the 
veteran reported bilateral knee pain with weakness and giving 
way.  He did not report any stiffness, swelling, heat 
,redness, or locking.  He related that he experienced 
fatigability and lack of endurance if he walked five to ten 
minutes at a time.  He experienced flare-ups of bilateral 
knee pain with walking five to ten minutes at a time.  Rest 
was an alleviating factor.  Additional limitation of motion 
during a flare up included weakness of the legs.  The veteran 
did not use crutches, braces, a cane or wheelchair.  No 
episodes of dislocation or recurrent subluxation were shown.  
It was noted that some activities of daily living were 
affected by knee symptoms.  On physical examination, the 
anterior aspect of the left knee was painful to palpation.  
Active range of motion was 10 degrees of extension and 100 
degrees of flexion.  Repetitive movement of the left knee 
resulted in mild pain and crepitus, but did not result in 
fatigue, weakness or incoordination.  The right knee showed 
no redness, pain to palpation, warmth or swelling.  Active 
range of motion testing revealed 5 degrees of extension and 
125 degrees of flexion.  Repetitive movements in the right 
knee caused significant crepitus and mild pain but did not 
cause muscle weakness, fatigue or incoordination.  
Examination of the knees did not show any joint instability, 
subluxation or locking.  X-ray studies disclosed that the 
left knee was stable following the total knee replacement.  
X-ray studies of the right knee reflected moderate 
osteoarthritis.  The diagnoses included right knee 
osteoarthritis and left knee osteoarthritis, status post left 
total knee replacement.  The examiner indicated that the 
veteran was employable but would need to be employed in a 
relatively sedentary position that would not require 
repetitive bending at the knee and would not require more 
than 20 or 30 minutes of walking per day.  He could also not 
be on his feet for more than two hours per day.   

VA treatment records dated from March 1996 to January 2004 
essentially reflect that the veteran received treatment, 
including physical therapy, for his knees.  His symptoms 
throughout this period included pain.  It was noted on 
several treatment records that physical therapy provided 
slight improvement in the veteran's range of motion.  

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Following the prosthetic replacement of the knee joint, a 
100 percent rating will be assigned for one year.  Thereafter 
a 60 percent rating is warranted if there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain or limitation of motion, rate by 
analogy to Diagnostic Codes 5256, 5261, or 5262, with a 
minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  

A full range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.  

Malunion of the tibia and fibula with slight knee disability 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted if the knee disability is moderate, and a 30 
percent evaluation is warranted if the knee disability is 
marked.  Nonunion of the tibia and fibula with loose motion 
requiring a brace warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg) may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



IV.  Analysis

Left Knee

A review of the medical evidence, to include the reports of 
VA examinations during the period of this claim, shows that 
the greatest degree of functional impairment of the veteran's 
left knee was evidenced at the May 2000 VA examination.  On 
this examination, motion of the knee ranged from 20 degrees 
of extension to 95 degrees of flexion.  Guarding and pain on 
motion were noted.  Such findings would warrant a 30 percent 
evaluation under Diagnostic Code 5261 and a noncompensable 
evaluation under Diagnostic Code 5260.  

On no occasion has the veteran been found to have limitation 
of flexion approaching the degree required for a 10 percent 
evaluation.  In addition, on most occasions the veteran has 
been found to have full extension of the left knee.  
Moreover, it is noted that the VA examiners have consistently 
reported the absence of atrophy or any significant additional 
limitation of function.  On VA examination in December 2004, 
it was noted that repetitive motion resulted in mild pain 
without fatigue, weakness or incoordination.  Thus, even with 
consideration of all pertinent disability factors, there is 
no evidential basis for concluding that the veteran has 
limitation of extension warranting more than a 30 percent 
evaluation or limitation of flexion to a compensable degree.  

On no occasion since the total knee replacement has the 
veteran been found to have severe pain on motion or severe 
weakness.  Therefore, a higher evaluation is not warranted 
under Diagnostic Code 5055.   

In addition, there is no objective evidence of locking, 
subluxation, or instability of the knee, so the disability 
does not warrant a compensable evaluation under Diagnostic 
Code 5257 or Diagnostic Code 5258.

The Board has considered all potentially applicable 
diagnostic codes but has concluded that the disability is 
appropriately rated as 10 percent disabling.  The Board has 
also considered the benefit of the doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable to this claim.  38 
U.S.C.A. § 5107 (West 2002).  

Right Knee

The veteran's right knee disability has never been 
characterized by frequent episodes of locking, pain, and 
effusion into the joint, so the requirements for an increased 
20 percent rating under Diagnostic Code 5258 have not been 
met.  The Board notes that the medical evidence consistently 
reflects a lack of effusion involving the right knee joint.  
A separate rating based upon knee instability or subluxation 
is not warranted in this case.  The medical records 
consistently reflect the absence of objective evidence of 
instability or subluxation.  

However, the medical evidence of record has consistently 
shown X-ray evidence of arthritis, including moderate 
osteoarthritis reflected in the December 2004 VA examination 
report.  The medical evidence shows that range of motion 
testing of the veteran's right knee has reflected extension 
limited to 5 degrees on the VA examinations conducted in 
February and December 2004.  On no occasion has the veteran 
been found to have limitation of extension in excess of that 
contemplated by a 10 percent evaluation.  In addition, 
throughout the period of this claim, flexion has generally 
been to 125 degrees or better with some pain.  On no occasion 
has the veteran been found to have limitation of flexion 
approaching the level required for a 10 percent rating.  
There is no medical evidence of incoordination, weakness, or 
fatigability; nor of flare-ups or of functional loss due to 
subjective complaints of pain or on repeated use.  

The Board has considered all potentially applicable 
diagnostic codes but has concluded that the disability is 
appropriately rated as 10 percent disabling.  The Board has 
also considered the benefit of the doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable to this claim.  38 
U.S.C.A. § 5107 (West 2002).  


Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment from either of the disabilities at 
issue.  The veteran has not required frequent hospitalization 
for these disabilities and the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).   


ORDER

Entitlement to an increased rating for a left knee disability 
is denied.  

Entitlement to an increased rating for a right knee 
disability is denied.  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


